Citation Nr: 1435250	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-37 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for a respiratory disorder other than pneumonia, to include chronic obstructive pulmonary disease (COPD), emphysema, and pulmonary fibrosis.  

4.  Entitlement to service connection for skin cancer, claimed as basal cell carcinoma.  

5.  Entitlement to service connection for prostate cancer.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954 with additional service in the Air Force Reserve.  He died in late 2010.  The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran died during the pendency of his appeal.  For claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) enacted 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013) permits an eligible person to file a request to be substituted for the Veteran for purposes of processing the claim to completion.  The record reflects that the appellant has been substituted under these provisions.  In this regard, a June 2011 letter from the Pension Management Center (PMC) reports that the appellant had been determined to be the eligible survivor to be substituted as the original claimant for the purpose of processing the appeal to completion and her claim for accrued benefits was being accepted as a claim for substitution.  The PMC advised the appellant that she could submit additional evidence in support of the appeal.  The October 2010 VA Form 8, Certification of Appeal, indicates that the appellant is the Veteran's spouse and substitute.  A December 2012 letter in the Virtual VA e-folder indicates that, while service connection for the cause of the Veteran's death was denied, his appeal would continue to be processed as the appellant had been determined to be the substitute claimant for his appeal.  

In February 2014, the appellant testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record. 

In the February 2010 rating decision, the RO denied service connection for COPD, claimed as emphysema, and denied service connection for basal cell carcinoma.  In light of the evidence of record, including diagnoses of emphysema, pulmonary fibrosis, and squamous cell carcinoma, the Board has recharacterized these claims as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a transcript of the February 2014 hearing and a December 2012 rating decision in which the PMC denied service connection for the cause of the Veteran's death.  The VBMS e-folder does not include any additional relevant evidence.  

In February 2010, the Veteran filed a claim for service connection for Parkinson's disease.  The issue of entitlement to service connection for Parkinson's disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The February 2014 hearing transcript suggests the possibility of a claim for service connection for the cause of the Veteran's death being pending.  As indicated above, the claim for service connection for the cause of the Veteran's death was denied in a December 2012 rating decision.  The record does not reflect that the appellant appealed this decision.  It is unclear whether she is seeking to reopen the claim for service connection for the cause of the Veteran's death.  This matter is also referred to the AOJ for clarification and any appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss, pneumonia, a respiratory disorder other than pneumonia, and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, the appellant indicated that she wished to withdraw from appeal the claim of entitlement to service connection for prostate cancer.  





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the claim of entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204.  During the February 2014 hearing, the appellant withdrew from appeal the claim of entitlement to a service connection for prostate cancer.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for prostate cancer is dismissed.  





REMAND

Remand is required to obtain outstanding records which are potentially pertinent to the claims remaining on appeal and to obtain supplemental medical opinions.  On remand, the AOJ must also verify any periods of active duty for training (ACDTURA) and/or inactive duty for training (INACDTURA) subsequent to the Veteran's active duty service.  As the appellant has suggested that the claimed respiratory disorder may be related to the claimed pneumonia, the AOJ should provide notice regarding substantiation of a secondary service connection claim on remand.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate the claim for service connection for a respiratory disorder other than pneumonia, to include as secondary to pneumonia.  

2.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Air Force Reserve.

3.  Request that the appellant provide the names and addresses of any and all health care providers who provided treatment for the Veteran's claimed hearing loss, pneumonia, respiratory disorders, and/or skin cancer.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) records from the VA North Texas Healthcare System, dated prior to July 2009 and since August 2010;

(2) the report of audiometric testing performed at the VA Fort Worth outpatient clinic (OPC) in December 2009; 

(3) any outstanding records regarding post-service hospitalization for pneumonia and/or a respiratory disorder, to include records regarding hospitalization at Harris Methodist Hospital in December 2006, and January, February, and March 2009;

(4) any outstanding records from Texas Pulmonary & Critical Care Consultants, to include records dated prior to December 2006, between December 2006 and September 2009, and since March 2010; 

(5) any outstanding records from the Veteran's dermatologist, Dr. M.B.C., dated since February 2007, and; 

(6) terminal records from Texas Health Choice Hospital, as identified on the Veteran's death certificate.    

If any identified records are not obtainable (or none exist), the appellant and her representative should be notified and the record clearly documented.

4.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the May 2010 VA audiological examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's hearing loss: (1) began during active service, to include any verified period of ACDTURA; (2) is related to any incident of service, including any verified period of ACDUTRA, to include in-service noise exposure; or (3) is related to an injury incurred during a period of INACDTURA.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* In his January 1952 Report of Medical History, the Veteran denied having or ever having had ear trouble.  On enlistment examination in January 1952, clinical evaluation of the ears was normal.  Hearing was 15/15 for whispered and spoken voice, bilaterally.  

* On separation examination in January 1954, clinical evaluation of the ears was normal.  Hearing was 15/15 for whispered voice, bilaterally.  The Veteran denied a history of injuries or illnesses for which he felt the government was responsible.   

* In a March 1958 Report of Medical History, the Veteran denied having or ever having had ear trouble.  

* On examination in March 1958, clinical evaluation of the ears was normal.  Audiometric testing showed pure tone thresholds as follows.  The ASA measurements, as recorded on examination are reported, with the comparable ISO (ANSI) measurements, in adjacent parentheses.  In the right ear audiometric testing showed pure tone thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 0 (15), 0 (10), 0 (10), 0 (10), and 10 (15) decibels, respectively.  Pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz were 0 (15), 0 (10), 0 (10), 0 (10), and 5 (10) decibels, respectively.  

* A May 2007 treatment record reports that the Veteran did not have any hearing loss.  

* Review of systems during treatment in June 2007 reflects that the Veteran reported hearing loss.  

* Review of systems during VA treatment in July 2009 reflects no hearing impairment.  On examination, hearing was "OK."  

* A November 2009 treatment record indicates that hearing was normal on examination.  

* A December 2009 VA audiological treatment record reflects that test results showed bilateral high frequency sensorineural hearing loss.

* During VA audiological examination in May 2010, the Veteran described military noise exposure from aircraft noise while working as a mechanic with no hearing protection.  He denied any significant non-military occupational or recreational noise exposure.  The diagnosis was bilateral sensorineural hearing loss.  

* In a May 2010 addendum, the examiner indicated that hearing was 15/15 on enlistment examination in January 1952 and separation examination in January 1954 and audiometric thresholds were within normal limits in both ears on audiogram in March 1958.  She opined that the Veteran's hearing loss was less likely than not a result of in-service noise exposure.  

* During the February 2014 hearing, the appellant testified that the Veteran always had problems with his hearing since they were married, (approximately 36 years prior to his death).  

* During the February 2014 hearing, the appellant testified that the Veteran had in-service noise exposure as an inline fuel operator and aircraft mechanic and worked in construction after service.  She commented that he worked at the nuclear power plant and did have ear protection after service.  

The examiner is advised that the Veteran is competent to report in-service noise exposure and the Board finds the report of in-service noise exposure to be credible.  

The examiner is also advised that the absence of in-service evidence of hearing loss is not fatal to the claim for service connection; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service.  

If the May 2010 examiner is not available or is unable to provide the requested opinion, forward the claims file to another examiner to obtain the requested opinion.  

The complete explanation for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the May 2010 VA respiratory examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's pneumonia present at any time around or near September 2009 (when he filed his claim for service connection) until his death (1) clearly and unmistakably existed prior to the Veteran's period of military service, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

If the physician concludes that any pneumonia was aggravated during service, he should opine as to whether the increase was the result of the natural progression of the condition.

If the examiner concludes that pneumonia did not clearly and unmistakably exist prior to military service, he should opine as to whether it (1) began during active service, to include any verified period of ACDTURA; (2) is related to any incident of service, including any verified period of ACDUTRA, to include exposure to chemicals used for cleaning aircraft or reported exposure to asbestos; or (3) is related to an injury incurred during a period of INACDTURA.

If the examiner determines that the pneumonia existed prior to any verified period of ACDUTRA or INACDUTRA, he should opine as to whether the pneumonia was aggravated (permanently worsened) beyond its natural progression during such period of service.  

The examiner should also identify any respiratory disorder present at any time around or near September 2009 (when the Veteran filed his claim for service connection) until his death, to include COPD, emphysema, and/or pulmonary fibrosis.  In regard to each condition, the examiner must provide an opinion as to whether the condition (1) began during active service, to include any verified period of ACDTURA; (2) is related to any incident of service, including any verified period of ACDUTRA, to include exposure to chemicals used for cleaning aircraft or reported exposure to asbestos; or (3) is related to an injury incurred during a period of INACDTURA.  

If it is determined that the Veteran's pneumonia was related to service, the examiner must also provide an opinion as to whether any of the identified respiratory disorders, to include COPD, emphysema, and pulmonary fibrosis, were caused or aggravated by pneumonia.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* In his January 1952 Report of Medical History, the Veteran denied having or ever having had shortness of breath.  He reported that he had been treated for a light case of pneumonia, with no after effect.  On enlistment examination in January 1952, clinical evaluation of the lungs and chest was normal.  

* In January and February 1953, the Veteran was hospitalized for 20 days for bronchopneumonia, right lower lobe, of undetermined origin. 

* On separation examination in January 1954, clinical evaluation of the lungs and chest was normal.  Chest X-ray was negative. The Veteran denied a history of injuries or illnesses for which he felt the government was responsible.   

* In a March 1958 Report of Medical History, the Veteran denied having or ever having had shortness of breath.  On examination, clinical evaluation of the lungs and chest was normal.  

* A July 2005 chest X-ray revealed COPD/emphysema and interval increase in bibasilar fibrosis versus bibasilar atelectactic change.  

* A December 2005 chest X-ray revealed a stable radiograph of the chest with underlying COPD.  There were streaky densities within the lower lungs bilaterally, compatible with atelectasis as well as scarring and fibrosis.  No superimposed acute infiltrate was identified.  

* A December 2006 chest X-ray reveals chronic interstitial changes.  The radiologist commented that there might be superimposed right lower lobe infiltrate.  

* A December 2006 pulmonary function test (PFT) revealed a moderate obstructive ventilatory defect.  

* A December 2006 record reflects that the Veteran reported recently having been diagnosed with "pneumonia."  The pertinent impression was COPD. 

* A January 2007 treatment record reports that the Veteran had a long-standing history of tobacco abuse, having quit about 8 years earlier.  The impression included COPD and long-standing tobacco abuse.   

* A September 2007 treatment record reports that the Veteran was on Prednisone for emphysema.  

* A February 2009 chest X-ray revealed bibasilar atelectasis.  

* A March 2009 record reports that the Veteran was evaluated for shortness of breath.  The pertinent impression was pneumonia.  

* A March 2009 chest X-ray revealed right lower lobe infiltrate, small left lower lobe atelectasis, and mild bilateral pleural effusions.  A chest X-ray from several days later revealed a stable chest.  

* A March 2009 record reflects an impression including right lower lobe pneumonia, recurrent; COPD; history of recurrent pulmonary emboli; and history of tobacco abuse, none for 14 years.  

* A May 2009 chest X-ray revealed that markings in the right base had increased slightly suggesting a small infiltrate.  

* A September 2009 record reflects that the Veteran was seen in follow-up for his past pneumonia with severe obstructive disease.  The impression was severe COPD under fair control and resolved pulmonary infiltrate.  

* On VA examination in May 2010, the Veteran asserted that he had COPD due to in-service asbestos exposure.  He indicated that he had emphysema which began about five years earlier and reported having been hospitalized several times for COPD and pneumonia over the years, with five hospitalizations for aspiration pneumonia from November 2008 to March 2009.  

* During the May 2010 VA examination, the Veteran reported that he started smoking at age 10 and, on average, would go through about 1 1/2 packs per day, adding that he left many of the cigarettes unfinished and smoldering in an ashtray.  He reported quitting smoking at age 53.  

* The May 2010 VA examiner reported that a July 2009 chest X-ray revealed pulmonary fibrosis more prominent in the right lower lung field and a February 2010 chest X-ray revealed no acute infiltrate.  The impression was COPD; pulmonary fibrosis; aspiration pneumonia, resolved; and no evidence of asbestosis.  The examiner commented that the radiological abnormalities on chest X-ray were not consistent with a diagnosis of asbestosis.  He opined that the COPD and pulmonary fibrosis were less likely than not a result of the Veteran's service, instead opining that his COPD was likely due to cigarette smoking.  He commented that the Veteran's recurrent aspiration pneumonia, in all likelihood, also contributed to the Veteran's symptomatology and radiological abnormalities.  He opined that the aspiration pneumonia was not considered to be a service-connected condition.  

* A September 2010 statement of physician from Dr. G.J. reports that the Veteran had diagnoses including COPD and emphysema.  

* In February 2011, the appellant asserted that the Veteran was exposed to toxic chemicals used to clean airplanes during service.  

* During the February 2014 hearing, the appellant testified that, while the Veteran may have purchased a quantity of cigarettes which would equate to a pack and a half per day, he did not smoke that many, as he would often light a cigarette but not smoke it in its entirety.  She indicated that, by the time he was 53, he was probably smoking about two packs a week.  

If the May 2010 examiner is not available or is unable to provide the requested opinion, forward the claims file to another examiner to obtain the requested opinion.  

The complete explanation for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file/e-folder, forward the claims file to an appropriate examiner to obtain a medical opinion regarding the claim for service connection for skin cancer.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify any skin cancer present at any time around October 2009 (when the Veteran filed his claim for service connection) until his death.  In regard to any identified skin cancer, he or she must provide an opinion as to whether the condition (1) began during active service, to include any verified period of ACDTURA; (2) is related to any incident of service, including any verified period of ACDUTRA, to include exposure to chemicals used for cleaning aircraft or exposure to aircraft fuel; or (3) is related to an injury incurred during a period of INACDTURA.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his January 1952 Report of Medical History, the Veteran denied having or ever having had a tumor, growth, cyst, or cancer.  On enlistment examination in January 1952, clinical evaluation of the skin was normal.  

* On separation examination in January 1954, clinical evaluation of the skin was normal.  The Veteran denied a history of injuries or illnesses for which he felt the government was responsible.   

* In a March 1958 Report of Medical History, the Veteran denied having or ever having had a tumor, growth, cyst, or cancer.  On examination in March 1958, clinical evaluation of the skin was normal.  

* In August 1996, the Veteran was evaluated for a lesion on his right chin.  He reported previously having skin cancer diagnosed as basal cell carcinoma.  The assessment was squamous cell carcinoma versus keratoacanthoma.  

* In September 1996, the Veteran underwent excision of suspected squamous cell carcinoma of the right chin.  

* A September 1996 pathology report reflects a diagnosis of keratoacanthoma.  

* A dermatological record from later in September 1996 reflects that the Veteran had a basal cell carcinoma removed from his chin.  

* Records from the Veteran's dermatologist, Dr. M.B.C., dated from May 2006 to February 2007 reflect diagnoses of solar damage and actinic keratoses.  

* In May 2006, the Veteran underwent shave biopsy of a lesion on the upper chest.  The diagnosis on pathology report was squamous cell carcinoma with keratin horn.  

* Later in May 2006, the Veteran underwent excision of a squamous cell carcinoma on the upper chest.  

* A June 2006 pathology report reflects a diagnosis of multifocal basosquamous cell carcinoma.  

* In November 2009, the Veteran reported that he had a basal cell carcinoma removed in 1957.  He indicated that he had another basal cell carcinoma removed from his chin in September 1996 and had been seen by another physician for removal of "precancer" on his face and chest for the past four years.  

* The Veteran's amended death certificate lists squamous cell skin cancer among the significant conditions contributing to the Veteran's death.  

* In February 2011, the appellant asserted that the Veteran was exposed to toxic chemicals used to clean airplanes during service.  

* During the February 2014 hearing, the appellant testified that the Veteran's doctor had indicated that the cause of his basal cell carcinoma was exposure to the aircraft field because the area was where his shirt was open from his sleeve line to his fingers.  She indicated that his first basal cell carcinoma was removed from his forehead in 1957, after separation from service.  She testified that a VA physician stated that the Veteran experienced fuel blowing back on him which contributed to blistering of the skin which caused his cancer to be prevalent.   

The complete explanation for all opinions expressed, should be set forth in the examination report.

7.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the appellant and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


